elof3 Page ID #:1010
CLINITEDCS TARES BIPPRIET ES UP! 10/10/19 Pag
CENTRAL DISTRICT OF CALIFORNIA
OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
LOS ANGELES, CALIFORNIA 90012

 

OFFICIAL BUSINESS

 

ey IK- (0166 - AG X
Rusenberg

In Re Steven Mak

 
Case 2:18-cv-10188-AG Document 51 Filed 10/10/19 Page 2o0f3 Page ID #:1011

Case: Z:lecvl0188 Dos: 49

Steven. Mark Rosenberg
106 1-2 Judge John Riso Street MQ. 225
hos Angeles, CA $0012
Case 2:18-cv-10188-AG Document 51 Filed 10/10/19 Page 3o0f3 Page ID #:1012

MIME-Version:1.0 From:cacd_‘ecfinail@cacd.uscourts. gov To:ecfnef@cacd.uscourts.gov
Message-ld:<28542685 @cacd uscourts.gov>Subj ect:Activity in Case 2:18-cv-10188-AG In Re Steven
Mark Rosenberg Argument on Bankruptcy. Appeal Content-Type: text/huml

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended. .

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case Gneluding pro se litigants) to receive one free
electronic copy of all documents filed, electronically, if receipt is. required. by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing, However, if the referenced dociiment is-a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing .
The following transaction was entered on 10/7/2019 at 1:33 PM PDT and filed on 10/ T2019

Case Name; In Re Steven Mark Rosenberg

 

2:18-cv-10188-AG

 

Case Number:

Filer:

Document Number: 49.
Docket Text:

MINUTES OF Hearing re: Bankruptcy Appeal held before J udge Andrew J. Guilford: Hearing
held, The Court hears. oral argument from the parties. The Court takes the matter under

‘submission. Order to issue. Court Reporter: Miriam Baird. Attorneys for Appellant: Steven

Mark Rosenberg (PROSE); Attorneys for Appellees: Nicole Dunn, Zi Lin. Courtroom Deputy:
Melissa Kunig; Time in Court: 0:30. THERE IS NO PDF DOCUMENT ASSOCIATED WITH
THIS ENTRY. TEXT ONLY ENTRY. (mki)

2:18-cy-10188-AG Notice has been electronically mailed to:

ZiChaoLin  zlin@garreti-tully.com

Nicole S'Dunn ndunn@wrightlegal.net, jevatisto@wrighilegal net

Steven Mark Rosenberg founder @puttingélders! st.org

T Robert Finlay rfinlay@wri ghtlegal.net, ggrant@wrightlegal net

2:18-cv-10188-AG Notice has been delivered by First Class-U. 8. Mail or by other means BY
THE FILER to :

Steven’ Mark Rosenberg

106 1-2 Judge John Aiso Street No. 225

Los Angeles'CA 90012
